Citation Nr: 9932666	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  91-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1965 and June 1965 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

When this case was before the Board in December 1996, it was 
held that new and material evidence had been presented to 
reopen the veteran's claim for service connection for 
schizophrenia.  The Board remanded the case for further 
development including a search for additional records to 
support the appellant's claim and for a de novo review by the 
RO of the veteran's claim for schizophrenia.  The case is 
again before the Board for further appellate consideration.  

The veteran submitted additional evidence directly to the 
Board in July 1999, consisting of a VA treatment record 
reflecting current treatment for acute exacerbation of 
paranoid schizophrenia and hypertension.  The RO did not 
review this evidence in conjunction with the current appeal.  
The evidence is not pertinent to the issue of entitlement to 
service connection for a psychiatric disorder in that it does 
not purport to link any psychiatric disorder to a period of 
service.  It is not necessary for this evidence to be 
initially reviewed by the RO, and a remand for due process 
purposes is not necessary.  38 C.F.R. § 20.1304(c) (1998).


FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between the appellant's current schizophrenia and 
her periods of service.  




CONCLUSION OF LAW

The appellant's claim for service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records (SMRs) for both periods of active 
duty do not reflect complaints, or clinical findings 
pertaining to a psychiatric disorder.  This includes at the 
time of separation examination when her psychiatric condition 
was clinically evaluated as normal.  

Postservice records show that the appellant was hospitalized 
at a VA facility in April 1971 with a diagnosis of 
schizophrenia, paranoid type.  Subsequently dated VA records 
dated from 1971 through 1976 primarily show treatment for her 
psychiatric illness.  

The appellant was hospitalized at a VA facility in June 1977 
for schizophrenia, paranoid type.  At the time of personal 
hearing in September 1977, held in conjunction with a claim 
for permanent and total disability rating for pension 
purposes, she provided testimony regarding the severity of 
her psychiatric illness.  

In a statement dated in November 1977, a private physician 
reported that he had seen the veteran since February 1974 for 
her psychiatric illness.  The impression was that her 
symptoms were largely neurotic and that she was in a 
relatively late stage of her psychosis.  

Additional VA records reflect that the appellant was 
hospitalized in April-May 1981.  The discharge summary was 
paranoid schizophrenia.  She was also hospitalized at a VA 
facility in June 1981 for this disorder.  Private medical 
records from 1981 through 1990 show treatment for various 
disabilities, to include her psychiatric illness.  

At a hearing in May 1991, the veteran testified that she was 
initially treated for psychiatric symptoms in 1969 at a 
military facility as the spouse of a serviceman.  Hearing 
[Hrg.] Transcript [Tr.] at 6.  

Received in February 1992 were copies of VA medical records 
covering a period from April 1971 to 1981.  While some of 
these records were already in the claims file, there were 
additional medical records pertaining to the appellant's 
hospitalization in April 1971 which had not previously been 
reviewed.  These records also included a March 1971 medical 
report that noted that the appellant said that she needed 
psychiatric treatment.  She had been recommended from the 
dispensary at Craig Air Force Base.  The diagnosis was 
psychosis, "needs an evaluation..."  The second diagnosis was 
schizophrenia, hebephrenic type.  Additional records from her 
April-May 1971 VA hospitalization reflect that a VA 
psychologist evaluated her on April 9, 1971.  At that time 
she indicated that she had been treated at Craig Air Force 
Base but this had not done her "any good."  They changed 
her medication and she became suspicious and would not take 
it.  The diagnosis was schizophrenia, paranoid type.  

The veteran was hospitalized at a private facility in March-
April 1992 and in September 1993 for her psychiatric illness.  
She continued to receive outpatient treatment through 
December 1993.  

Of record is a March 1995 statement from the appellant's ex-
husband.  He indicated that he was unable to recall the exact 
dates, but remembered that the appellant was treated by a 
psychiatrist for some psychological problems.  A lay 
statement, dated 


in March 1996, by Lula Crosby, is to the effect that the 
individual verified that the veteran was a patient at the 
Craig Air Force Base at which time she made several visits to 
the clinic in 1969 and was given medication for stress.  
After she became ill, it was from the label on one of her 
prescriptions that they were able to contact the hospital 
clinic for assistance in getting her transferred to the VA 
hospital in Tuscaloosa, Alabama.  It was indicated that the 
individual was unable to remember the month in 1969 after so 
many years, but was sure that it was in the spring of that 
year.  

In an effort to resolve the question of when the veteran was 
first treated for her psychiatric complaints, it was 
determined that additional efforts should be made to obtain 
service records or records showing treatment within one year 
from discharge from service.  In this regard, the record 
reflects that in the appellant's original application for 
compensation benefits in May 1971, she indicated that her 
nervous disorder began in November 1970.  In an application 
for compensation and pension benefits received in May 1976, 
she stated that she was treated for nerves at Craig Air Force 
Base and Maxwell Air Force Base in 1970.  In a letter, dated 
in August 1976, she indicated that she received the treatment 
at Craig Air Force Base for her nervous disorder as 
spouse/dependent of a serviceman, who was stationed in 
Vietnam at that time.  In a September 1990 letter, she stated 
that she was treated for her psychiatric disorder within one 
year following her release from active duty.  She indicated 
that she was treated at Craig Air Force Base in 1969 and was 
sent to Maxwell Air Force Base in 1970.  A review of the 
record reflects that numerous attempts have been made to 
obtain these records without success.  

In a December 1996 decision, the Board remanded the case for 
additional development to include additional attempts to 
obtain clinical records to support the veteran's claim.  
Additional records were subsequently added to the claims file 
and included copies of VA treatment records dated from 1971 
through 1992.  Many of these documents were already of 
record.  They reflect postservice treatment for various 
disabilities to include psychiatric symptomatology.  Also 
added to the file were numerous responses from the Civilian 
Personnel Records Center of the National Personnel Records 
Center from 1998 that no records from 1968 and 1969 were 
available.  

In a January 1999 statement, a private social worker, Carol 
E. Curb, noted that the veteran was initially seen at that 
facility in March 1981 with continued treatment through 
January 1984.  She was later seen in July 1994 with continued 
treatment through the present.  The diagnosis was chronic 
schizophrenia, paranoid type.  She was on medications.  

Pertinent Laws and Regulations

Having found that the appellant had submitted "new and 
material evidence," in the December 1996 remand decision, 
the threshold question that must be resolved, with regard to 
the claim of entitlement to service connection for a 
psychiatric disorder is whether the appellant has presented 
evidence of a well grounded claim.  Under the law, it is the 
obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the veteran must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of a psychosis, such as 
schizophrenia, service incurrence may be presumed if the 
disease is manifested to a compensable degree within one year 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

Analysis

As described earlier, there are three elements that must be 
met for a well-grounded claim.  The first element of a well-
grounded claim is satisfied on this record as the postservice 
medical evidence of record does show the presence of a 
psychosis, diagnosed as paranoid schizophrenia.  The 
diagnosis of paranoid schizophrenia was first provided in 
1971 and subsequently dated private and VA records reflect 
that this diagnosis continues.  For purposes of this 
determination, the Board will proceed on the assumption that 
the lay evidentiary assertions of in service pathology, or 
pathology within the one year period following service 
separation, are adequate to satisfy the second element of a 
well grounded. 

What this record lacks, however, is competent medical 
evidence of a nexus between injury or disease in service and 
current disability.  The SMRs contain no diagnosis, opinion, 
or complaints of a psychiatric disorder, or symptoms thereof.  
There is no competent medical evidence of record to support 
the conclusion that a psychosis was manifest to a compensable 
degree within one year after service.  No medical provider 
has linked her psychiatric disability with her period of 
active service.

The veteran has essentially tried to provide the requisite 
evidence of a link between her psychiatric disability and 
service with lay evidence.  She has provided statements 
advancing various dates for initial treatment of her 
psychiatric symptoms, to include within one year from 
discharge from service.  Additionally, there are statements 
of record as provided by the veteran, her ex-husband and Lula 
Crosby attesting to the fact that the veteran was seen in 
1969 for psychiatric symptoms.  

While the veteran and the other lay parties are competent to 
report manifestations of a disorder perceptible to a lay 
party, such as continuity of symptomatology, they are not 
competent to link those manifestations to a medical diagnosis 
or to provide a medical opinion as to causation or etiology.  
Espiritu; Savage, supra.  Thus, even assuming they can 
provide evidence as to alleged treatment, they can not 
establish the diagnosis of the disability for which treatment 
was rendered.  Accordingly, they can not establish the 
alleged treatment was for the claimed disability and 
establish a medical nexus to service or show a psychosis was 
present to a compensable degree within one year thereafter.  
Thus, the claimant can not met her obligation to establish a 
causal relationship between service and the claimed 
disability with the type of evidence she has offered.  
Accordingly, the claim is not well grounded.

The credibility of the assertions of the claimant and her 
witnesses must be assumed for purposes of determining whether 
her claim is well grounded.  In this regard, however, the 
Board notes if this claim was to be addressed on a merits 
basis, it would be significant that her initial reports of 
the date of initial treatment provided close to service, and 
thus more compelling, all indicated treatment commenced over 
one year after separation.  The medical records show that 
upon psychiatric evaluation in April 1971, reference was made 
to prior treatment at Craig Air Force Base and the record 
reflects a continuity of treatment thereafter.  Extensive 
efforts at record development, however, failed to produce any 
records of treatment within the presumptive period.  Once 
again, if this matter did have to be addressed on the merits, 
the inconsistency of the claimant's recollections of events 
after service and the lack of medical documentation would 
loom very large.

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, since the December 1996 
remand, the RO resolved this issue on the merits in November 
1998 and February 1999, whereas the Board finds that the 
appellant did not meet the initial burden of submitting well 
grounded claim.  Since the appellant did not meet this 
burden, however, the claim is inherently implausible such 
that any possible error by the RO in this respect is harmless 
and the claimant is not prejudiced.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  


ORDER

Service connection for schizophrenia is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

